DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Decision by the Board of Appeals on 29 April 2022 has been acknowledged and entered.  

	Allowable Subject Matter
Claims 1-11 are allowed.
The reasons for allowance are set forth in the Patent Trial and Appeal Board (PTAB) decision mailed on 29 April 2022.  

Additional prior art made of record herein and not relied upon is considered pertinent to applicant's disclosure––however, none of the references cited below singularly or in combination with the previously cited prior art, teach or fairly suggest the invention of claim 1:  

1) Golden Erin, “Minneapolis to debut pay-by-phone parking meters”, March 25, 2015, startribune.com, 2 pages, discloses: a pay-by-phone technology is operated by a Georgia company called Parkmobile, but the fees will be collected by the city.  Users of the system can either download the Parkmobile app on their smartphones and tablets or call to pay; and once drivers have paid for a spot, they’ll see a countdown clock within the app and can add more time to the meter. 

2) Patterson, Steve, “Parking in St. Louis? Get The Parkmobile App”, May 5, 2015, urbanreviewstl.com, 5 pages discloses a user describing the Parkmobile smartphone app used to pay for time parking on-street.  The user took a screenshot of the timer on the app.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628